         Case 1:20-cv-02568-KPF Document 9 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

109 WEST 27th STREET, LLC,

                          Plaintiff,
                                                     20 Civ. 2568 (KPF)
                   -v.-
                                                          ORDER
EAT CLUB INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      There is currently an initial pretrial conference scheduled in this action

for July 23, 2020. However, Defendant’s Answer is not due until August 7,

2020. The Court therefore believes it wise to adjourn the initial pretrial

conference to a later date. The initial pretrial conference is ADJOURNED to

August 19, 2020, at 11:30 a.m. The joint letter and proposed case

management plan foreseen by the Notice of Initial Pretrial Conference (Dkt. #7),

shall be due on or before August 13, 2020.

      SO ORDERED.

Dated:      July 16, 2020
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
